
	
		II
		112th CONGRESS
		2d Session
		S. 2289
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2012
			Mr. Reed (for himself,
			 Mr. Alexander, Mrs. Murray, and Mr.
			 Roberts) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to pediatric provisions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Better Pharmaceuticals and Devices
			 for Children Act of 2012.
		2.Table of
			 contents; references in Act
			(a)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Table of contents; references in Act.
					Sec. 3. Permanence.
					Sec. 4. Written requests.
					Sec. 5. Communication with Pediatric Review
				Committee.
					Sec. 6. Access to data.
					Sec. 7. Ensuring the completion of pediatric
				studies.
					Sec. 8. Pediatric study plans.
					Sec. 9. Reauthorizations.
					Sec. 10. Report.
					Sec. 11. Technical amendments.
				
			(b)References in
			 ActExcept as otherwise specified, amendments made by this Act to
			 a section or other provision of law are amendments to such section or other
			 provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			3.Permanence
			(a)Pediatric
			 studies of drugsSubsection
			 (q) of section 505A (21 U.S.C. 355a) is amended—
				(1)in paragraph (1),
			 by striking on or before October 1, 2012,; and
				(2)in paragraph (2),
			 by striking on or before October 1, 2012,.
				(b)Research into
			 pediatric uses for drugs and biological productsSection 505B (21
			 U.S.C. 355c) is amended—
				(1)by striking
			 subsection (m); and
				(2)by redesignating
			 subsection (n) as subsection (m).
				4.Written
			 requests
			(a)Federal Food,
			 Drug, and Cosmetic ActSubsection (h) of section 505A (21 U.S.C.
			 355a) is amended to read as follows:
				
					(h)Relationship to
				pediatric research requirementsExclusivity under this section
				shall only be granted for the completion of a study or studies that are the
				subject of a written request and for which reports are submitted and accepted
				in accordance with subsection (d)(3). Written requests under this section may
				consist of a study or studies required under section
				505B.
					.
			(b)Public Health
			 Service ActSection 351(m) of the Public Health Service Act (42
			 U.S.C. 262(m)) is amended by striking (f), (i), (j), (k), (l), (p), and
			 (q) and inserting (f), (h), (i), (j), (k), (l), and
			 (p).
			5.Communication
			 with Pediatric Review CommitteeNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this Act as the Secretary) shall issue internal standard
			 operating procedures that provide for the review by the internal review
			 committee established under section 505C of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355d) of any significant modifications to initial
			 pediatric study plans, agreed pediatric study plans, and written requests under
			 sections 505A and 505B of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355c). Such internal standard operating procedures shall be made publicly
			 available on the Internet Web site of the Food and Drug Administration.
		6.Access to
			 dataNot later than 3 years
			 after the date of enactment of this Act, the Secretary shall make available to
			 the public, including through posting on the Internet Web site of the Food and
			 Drug Administration, the medical, statistical, and clinical pharmacology
			 reviews of, and corresponding written requests issued to an applicant, sponsor,
			 or holder for, pediatric studies submitted between January 4, 2002, and
			 September 27, 2007, under subsection (b) or (c) of section 505A of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355a) for which 6 months of market
			 exclusivity was granted and that resulted in a labeling change. The Secretary
			 shall make public the information described in the preceding sentence in a
			 manner consistent with how the Secretary releases information under section
			 505A(k) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a(k)).
		7.Ensuring the
			 completion of pediatric studies
			(a)Extension of
			 deadline for deferred studiesSection 505B (21 U.S.C. 355c) is
			 amended—
				(1)in subsection
			 (a)(3)—
					(A)by redesignating
			 subparagraph (B) as subparagraph (C);
					(B)by inserting
			 after subparagraph (A) the following:
						
							(B)Deferral
				extension
								(i)In
				generalOn the initiative of the Secretary or at the request of
				the applicant, the Secretary may grant an extension of a deferral approved
				under subparagraph (A) for submission of some or all assessments required under
				paragraph (1) if—
									(I)the Secretary
				determines that the conditions described in subclause (II) or (III) of
				subparagraph (A)(i) continue to be met; and
									(II)the applicant
				submits a new timeline under subparagraph (A)(ii)(IV) and any significant
				updates to the information required under subparagraph (A)(ii).
									(ii)Timing and
				informationIf the deferral extension under this subparagraph is
				requested by the applicant, the applicant shall submit the deferral extension
				request containing the information described in this subparagraph not less than
				90 days prior to the date that the deferral would expire but for the requested
				extension. The Secretary shall respond to such request not later than 45 days
				after the receipt of such letter. If the Secretary grants such an extension,
				the specified date shall be considered the extended date. The sponsor of the
				required assessment under paragraph (1) shall not be issued a letter described
				in subsection (d) unless the specified date of submission for such required
				studies has passed or if the request for an extension is pending. For a
				deferral that has expired prior to the date of enactment of the
				Better Pharmaceuticals and Devices for
				Children Act of 2012 or that will expire prior to 270 days after
				the date of enactment of such Act, a deferral extension shall be requested by
				an applicant not later than 180 days after the date of enactment of such Act.
				Nothing in this clause shall prevent the Secretary from updating the status of
				a study or studies publicly if components of such study or studies are late or
				delayed.
								;
				and
					(C)in subparagraph
			 (C), as so redesignated—
						(i)in
			 clause (i), by adding at the end the following:
							
								(III)Projected
				completion date for pediatric studies.
								(IV)The reason or
				reasons why a deferral or deferral extension continues to be
				necessary.
								;
				and
						(ii)in
			 clause (ii)—
							(I)by inserting
			 , as well as the date of each deferral or deferral extension, as
			 applicable, after clause (i); and
							(II)by inserting
			 not later than 60 days after submission to the Secretary after
			 Administration; and
							(2)in subsection
			 (f)—
					(A)in the subsection
			 heading, by inserting Deferral Extensions, after
			 Deferrals,;
					(B)in paragraph (1),
			 by inserting , deferral extension,  after
			 deferral; and
					(C)in paragraph (4),
			 by inserting , deferral extensions,  after
			 deferrals.
					(b)Tracking of
			 extensions; annual informationSection 505B(f)(6)(D) (21 U.S.C.
			 355c(f)(6)(D)) is amended to read as follows:
				
					(D)aggregated on an
				annual basis—
						(i)the total number
				of deferrals and deferral extensions requested and granted under this section
				and, if granted, the reasons for each such deferral or deferral
				extension;
						(ii)the timeline for
				completion of the assessments; and
						(iii)the number of
				assessments completed and pending by the specified date, as outlined in
				subsection
				(a)(3);
						.
			(c)Action on
			 failure To complete studies
				(1)Issuance of
			 letterSubsection (d) of section 505B (21 U.S.C. 355c) is amended
			 to read as follows:
					
						(d)Submission of
				assessmentsIf a person fails to submit a required assessment
				described in subsection (a)(2), fails to meet the applicable requirements in
				subsection (a)(3), or fails to submit a request for approval of a pediatric
				formulation described in subsection (a) or (b), in accordance with applicable
				provisions of subsections (a) and (b), the following shall apply:
							(1)Beginning 270
				days after the date of enactment of the Better Pharmaceuticals and Devices for Children Act of
				2012, the Secretary shall issue a letter to such person informing
				them of such failure to submit or meet the applicable subsection. Such letter
				shall require the person to respond in writing within 45 calendar days of
				issuance of such letter. Such response may include the person’s request for a
				deferral extension if applicable. Such letter and the person’s written response
				to such letter shall be made publicly available on the Internet Web site of the
				Food and Drug Administration 45 calendar days after issuance, with redactions
				for any trade secrets and confidential commercial information. If the Secretary
				determines that the letter was issued in error, the requirements of this
				paragraph shall not apply.
							(2)The drug or
				biological product that is the subject of an assessment described in subsection
				(a)(2), applicable requirements in subsection (a)(3), or request for approval
				of a pediatric formulation, may be considered misbranded solely because of that
				failure and subject to relevant enforcement action (except that the drug or
				biological product shall not be subject to action under section 303), but such
				failure shall not be the basis for a proceeding—
								(A)to withdraw
				approval for a drug under section 505(e); or
								(B)to revoke the
				license for a biological product under section 351 of the Public Health Service
				Act.
								.
				(2)Tracking of
			 letters issuedSubparagraph (D) of section 505B(f)(6) (21 U.S.C.
			 355c(f)(6)), as amended by subsection (b), is further amended—
					(A)in clause (ii),
			 by striking ; and and inserting a semicolon;
					(B)in clause (iii),
			 by adding and at the end; and
					(C)by adding at the
			 end the following:
						
							(iv)the number of
				postmarket non-compliance letters issued pursuant to subsection (d), and the
				recipients of such
				letters;
							.
					8.Pediatric study
			 plans
			(a)In
			 generalSubsection (e) of
			 section 505B (21 U.S.C. 355c) is amended to read as follows:
				
					(e)Pediatric study
				plans
						(1)In
				generalAn applicant subject to subsection (a) shall submit to
				the Secretary an initial pediatric study plan prior to the submission of the
				assessments described under subsection (a)(2).
						(2)Timing;
				content; meeting
							(A)TimingAn
				applicant shall submit an initial pediatric study plan to the Secretary not
				later than 60 calendar days after the date of the end of phase II meeting or
				such other equivalent time agreed upon between the Secretary and the applicant.
				Nothing in this paragraph shall preclude the Secretary from accepting the
				submission of an initial pediatric study plan earlier than the date described
				under the preceding sentence.
							(B)Content of
				initial planThe initial pediatric study plan shall
				include—
								(i)an outline of the
				pediatric study or studies that the applicant plans to conduct (including, to
				the extent practicable study objectives and design, age groups, relevant
				endpoints, and statistical approach);
								(ii)any request for
				a deferral, partial waiver, or waiver under this section, if applicable, along
				with any supporting information; and
								(iii)other
				information specified in the regulations promulgated under paragraph
				(4).
								(C)MeetingThe
				Secretary—
								(i)shall meet with
				the applicant to discuss the initial pediatric study plan not later than 60
				calendar days after the receipt of such plan under subparagraph (A);
								(ii)may determine
				that a written response to the initial pediatric study plan is sufficient to
				communicate comments on the initial pediatric study plan, and that no meeting
				is necessary; and
								(iii)if the
				Secretary determines that no meeting is necessary, shall so notify the
				applicant and provide written comments of the Secretary not later than 60
				calendar days after the receipt of the initial pediatric study plan.
								(3)Agreed
				pediatric study planThe applicant shall document agreement on
				the initial pediatric study plan in a submission to the Secretary marked
				Agreed Pediatric Study Plan, and the Secretary shall confirm
				such agreement to the applicant in writing not later than 30 calendar days of
				receipt of such agreed pediatric study plan.
						(4)Deferral and
				waiverIf the agreed pediatric study plan contains a request from
				the applicant for a deferral, partial waiver, or waiver under this section, the
				written confirmation under paragraph (3) shall include a recommendation from
				the Secretary as to whether such request meets the standards under paragraphs
				(3) or (4) of subsection (a).
						(5)Amendments to
				the planAt the initiative of the Secretary or the applicant, the
				agreed pediatric study plan may be amended at any time. The requirements of
				paragraph (2)(C) shall apply to any such proposed amendment in the same manner
				and to the same extent as such requirements apply to an initial pediatric study
				plan under paragraph (1). The requirements of paragraphs (3) and (4) shall
				apply to any agreement resulting from such proposed amendment in the same
				manner and to the same extent as such requirements apply to an agreed pediatric
				study plan.
						(6)Internal
				committeeThe Secretary shall consult the internal committee
				under section 505C on the review of the initial pediatric plan, agreed
				pediatric plan, and any amendments to such plans.
						(7)Required
				rulemakingNot later than 1 year after the date of enactment of
				the Better Pharmaceuticals and Devices for
				Children Act of 2012, the Secretary shall promulgate proposed
				regulations and issue proposed guidance to implement the provisions of this
				subsection.
						.
			(b)Conforming
			 amendmentsSection 505B (21 U.S.C. 355c) is amended—
				(1)by amending
			 subclause (II) of subsection (a)(3)(A)(ii) to read as follows:
					
						(II)a pediatric
				study plan as described in subsection
				(e);
						;
				and
				(2)in subsection
			 (f)—
					(A)in the subsection
			 heading, by striking pediatric plans, and inserting
			 pediatric study
			 plans,;
					(B)in paragraph (1),
			 by striking all pediatric plans and inserting initial
			 pediatric study plans, agreed pediatric study plans,; and
					(C)in paragraph
			 (4)—
						(i)in
			 the paragraph heading, by striking pediatric plans, and inserting
			 pediatric study
			 plans,; and
						(ii)by striking
			 pediatric plans and inserting initial pediatric study
			 plans, agreed pediatric study plans,.
						(c)Effective
			 dates
				(1)Pediatric study
			 plansSubsection (e) of section 505B of the Federal Food, Drug,
			 and Cosmetic Act (other than paragraph (4) of such subsection), as amended by
			 subsection (a), shall take effect 180 days after the date of enactment of this
			 Act, without regard to whether the Secretary has promulgated final regulations
			 under paragraph (4) of such subsection by such date.
				(2)Conforming
			 amendmentsThe amendments made by subsection (b) shall take
			 effect 180 days after the date of enactment of this Act.
				9.Reauthorizations
			(a)Pediatric
			 Advisory CommitteeSection
			 14(d) of the Best Pharmaceuticals for Children Act (42 U.S.C. 284m note) is
			 amended by striking Notwithstanding section 14 of the Federal Advisory
			 Committee Act, the advisory committee shall continue to operate during the
			 five-year period beginning on the date of the enactment of the Best
			 Pharmaceuticals for Children Act of 2007 and inserting Section
			 14 of the Federal Advisory Committee Act shall not apply to the advisory
			 committee.
			(b)Pediatric
			 Subcommittee of the Oncologic Drugs Advisory CommitteeSection 15(a)(3) of the Best
			 Pharmaceuticals for Children Act (42 U.S.C. 284m note) is amended by striking
			  during the five-year period beginning on the date of the enactment of
			 the Best Pharmaceuticals for Children Act of 2007 and inserting
			 for the duration of the operation of the Oncologic Drugs Advisory
			 Committee.
			(c)Humanitarian
			 device exemption extensionSection 520(m)(6)(A)(iv) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360j(m)(6)(A)(iv)) is amended by
			 striking 2012 and inserting 2017.
			(d)Demonstration
			 grants To improve pediatric device availabilitySection 305(e) of Pediatric Medical Device
			 Safety and Improvement Act (Public Law 110–85; 42 U.S.C. 282 note) is amended
			 by striking $6,000,000 for each of fiscal years 2008 through
			 2012 and inserting $4,500,000 for each of fiscal years 2013
			 through 2017.
			(e)Program for
			 pediatric study of drugs in PHSASection 409I(e)(1)(B) of the Public Health
			 Service Act (42 U.S.C. 284m(e)(1)(B)) is amended by striking of the four
			 succeeding fiscal years and inserting succeeding fiscal
			 year.
			10.Report
			(a)In
			 generalNot later than January 1, 2016, and at the end of each
			 subsequent 5-year period, the Comptroller General of the United States, in
			 consultation with the Secretary of Health and Human Services, shall submit to
			 Congress a report that evaluates the effectiveness of sections 505A and 505B of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a, 355c) and section
			 409I of the Public Health Service Act (42 U.S.C. 284m) in ensuring that
			 medicines used by children are tested in pediatric populations and properly
			 labeled for use in children.
			(b)ContentsThe
			 report under subsection (a) shall include—
				(1)the number and
			 importance of drugs and biological products for children that are being tested
			 (as of the date of such report) under 505A and 505B of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355a, 355c) and section 409I of the Public Health
			 Service Act (42 U.S.C. 284m), including—
					(A)the number of
			 labeling changes made to drugs and biological products pursuant to such
			 sections since the date of enactment of this Act; and
					(B)the importance of
			 such drugs and biological products in the improvement of the health of
			 children;
					(2)the number of
			 requirements under such sections 505A and 505B that have not met by the initial
			 deadline provided under such sections, including—
					(A)the number of
			 deferrals and deferral extensions granted and the reasons such extensions were
			 granted;
					(B)the number of
			 waivers and partial waivers granted; and
					(C)the number of
			 letters issued under subsection (d) of such section 505B;
					(3)the number of
			 written requests issued and declined under such section 505A since the date of
			 enactment of this Act (including the reasons for such declination), and a
			 description and status of referrals made under subsection (n) of such section
			 505A;
				(4)the number and
			 importance of drugs and biological products for children that are not being
			 tested for use in pediatric populations, notwithstanding the existence of the
			 programs under such sections 505A and 505B and section 409I of the Public
			 Health Service Act;
				(5)the possible
			 reasons for the lack of testing reported under paragraph (4);
				(6)the number of
			 drugs and biological products for which testing is being done (as of the date
			 of the report) and for which a labeling change is required under the programs
			 described in paragraph (4), including—
					(A)the date labeling
			 changes are made;
					(B)which labeling
			 changes required the use of the dispute resolution process; and
					(C)for labeling
			 changes that required such dispute resolution process, a description of—
						(i)the
			 disputes;
						(ii)the
			 recommendations of the Pediatric Advisory Committee; and
						(iii)the outcomes of
			 such process; and
						(D)an assessment of
			 the effectiveness in improving information about pediatric uses of drugs and
			 biological products;
					(7)(A)the efforts made by the
			 Secretary to increase the number of studies conducted in the neonatal
			 population (including efforts made to encourage the conduct of appropriate
			 studies in neonates by companies with products that have sufficient safety and
			 other information to make the conduct of the studies ethical and safe);
			 and
					(B)the results of such efforts;
					(8)(A)the number and
			 importance of drugs and biological products for children with cancer that are
			 being tested as a result of the programs described in paragraph (4); and
					(B)any recommendations for modifications
			 to such programs that would lead to new and better therapies for children with
			 cancer, including a detailed rationale for each recommendation;
					(9)an assessment of
			 progress made in addressing the recommendations and findings of any prior
			 report issued by the Comptroller General regarding the topics addressed in the
			 report under this section, including with respect to—
					(A)improving public
			 access to information from pediatric studies conducted under such sections 505A
			 and 505B; and
					(B)improving the
			 timeliness of pediatric studies and pediatric study planning under such
			 sections 505A and 505B;
					(10)any
			 recommendations for modification to the programs that would improve pediatric
			 drug research and increase pediatric labeling of drugs and biological products;
			 and
				(11)an assessment of
			 the successes of and limitations to studying drugs for rare diseases under such
			 sections 505A and 505B.
				11.Technical
			 amendments
			(a)Pediatric
			 studies of drugs in FFDCASection 505A (21 U.S.C. 355a) is
			 amended—
				(1)in subsection
			 (k)(2), by striking subsection (f)(3)(F) and inserting
			 subsection (f)(6)(F);
				(2)in subsection
			 (n)—
					(A)in the subsection
			 heading, by striking completed and inserting
			 submitted; and
					(B)in paragraph
			 (1)—
						(i)in the matter
			 preceding subparagraph (A), by striking have not been completed
			 and inserting have not been submitted by the date specified in the
			 written request issued;
						(ii)in
			 subparagraph (A)—
							(I)in the first
			 sentence, by inserting , or for which a period of exclusivity eligible
			 for extension under subsection (b)(1) or (c)(1) of this section or under
			 subsection (m)(2) or (m)(3) of section 351 of the Public Health Service Act has
			 not ended after expired; and
							(II)by striking
			 Prior to and all that follows through the period at the end;
			 and
							(iii)in
			 subparagraph (B), by striking no listed patents or has 1 or more listed
			 patents that have expired, and inserting no unexpired listed
			 patents and for which no unexpired periods of exclusivity eligible for
			 extension under subsection (b)(1) or (c)(1) of this section or under subsection
			 (m)(2) or (m)(3) of section 351 of the Public Health Service Act apply;
			 and
						(3)in subsection
			 (o)(2), by amendment subparagraph (B) to read as follows:
					
						(B)a statement of
				any appropriate pediatric contraindications, warnings, precautions, or other
				information that the Secretary considers necessary to assure safe
				use.
						.
				(b)Research into
			 pediatric uses for drugs and biological projects in FFDCASection 505B (21 U.S.C. 355c) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by inserting for a drug
			 after (or supplement to an application);
						(ii)in subparagraph
			 (A), by striking for a and inserting , including, with
			 respect to a drug, an application (or supplement to an application) for
			 a;
						(iii)in subparagraph (B), by striking for
			 a and inserting , including, with respect to a drug, an
			 application (or supplement to an application) for a; and
						(iv)in the matter
			 following subparagraph (B), by inserting (or supplement) after
			 application; and
						(B)in paragraph
			 (4)(C)—
						(i)in
			 the first sentence, by inserting partial before waiver is
			 granted; and
						(ii)in the second
			 sentence, by inserting such a after full
			 or;
						(2)in subsection
			 (b)(1), in the matter preceding subparagraph (A), by striking After
			 providing notice and all that follows through studies),
			 the and inserting The;
				(3)in subsection
			 (g)—
					(A)in paragraph
			 (1)(A), by inserting that receives a priority review or 330 days after
			 the date of the submission of an application or supplement that receives a
			 standard review after after the date of the submission of the
			 application or supplement; and
					(B)in paragraph (2),
			 by striking the label of such product and inserting the
			 labeling of such product; and
					(4)in subsection
			 (h)(1)—
					(A)by inserting
			 an application (or supplement to an application) that contains
			 after date of submission of; and
					(B)by inserting
			 , if the application (or supplement) receives a priority review, or not
			 later than 330 days after the date of submission of an application (or
			 supplement to an application) that contains a pediatric assessment under this
			 section, if the application (or supplement) receives a standard review,
			 after under this section,.
					(c)Internal review
			 committeeThe heading of section 505C (21 U.S.C. 355d) is amended
			 by inserting and deferral
			 extensions after deferrals.
			(d)Program for
			 pediatric studies of drugsSection 409I(c) of the Public Health
			 Service Act (42 U.S.C. 284m(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by inserting or section 351(m) of this
			 Act, after Cosmetic Act,;
					(B)in subparagraph
			 (A)(i), by inserting or section 351(k) of this Act after
			 Cosmetic Act; and
					(C)by amending
			 subparagraph (B) to read as follows:
						
							(B)there remains no
				patent listed pursuant to section 505(b)(1) of the Federal Food, Drug, and
				Cosmetic Act, and every three-year and five-year period referred to in
				subsection (c)(3)(E)(ii), (c)(3)(E)(iii), (c)(3)(E)(iv), (j)(5)(F)(ii),
				(j)(5)(F)(iii), or (j)(5)(F)(iv) of section 505 of the Federal Food, Drug, and
				Cosmetic Act, or applicable twelve-year period referred to in section 351(k)(7)
				of this Act, and any seven-year period referred to in section 527 of the
				Federal Food, Drug, and Cosmetic Act has ended for at least one form of the
				drug; and
							;
				and
					(2)in paragraph
			 (2)—
					(A)in the paragraph
			 heading, by striking for
			 drugs lacking exclusivity;
					(B)by striking
			 under section 505 of the Federal Food, Drug, and Cosmetic Act;
			 and
					(C)by inserting
			 or section 351(m) of this Act,.
					(e)Pediatric
			 subcommittee of the Oncologic Advisory CommitteeSection 15(a) of
			 the Best Pharmaceuticals for Children Act (Public Law 107–109), as amended by
			 section 502(e) of the Food and Drug Administration Amendments Act of 2007
			 (Public Law 110–85), is amended in paragraph (1)(D), by striking ‘‘section
			 505B(f)’’ and inserting ‘section 505C’.
			(f)Foundation of
			 national institutes of healthSection 499(c)(1)(C) of the Public
			 Health Service Act (42 U.S.C. 290b(c)(1)(C)) is amended by striking for
			 which the Secretary issues a certification in the affirmative under section
			 505A(n)(1)(A) of the Federal Food, Drug, and Cosmetic Act.
			(g)ApplicationNotwithstanding
			 any provision of sections 505A and 505B of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355a, 355c) stating that a provision applies beginning on the
			 date of the enactment of the Best Pharmaceuticals for Children Act of 2007 or
			 the date of the enactment of the Pediatric Research Equity Act of 2007, any
			 amendment made by this Act to such a provision applies beginning on the date of
			 the enactment of this Act.
			
